Citation Nr: 0829045	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
cervical headaches.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1982 to 
October 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This case was brought before the Board in January 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include providing the 
veteran with a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in January 2008 with instructions to the AOJ to provide the 
veteran with a VA examination to determine the severity and 
frequency of his service-connected cervical headaches.

While the veteran was provided with a VA examination in May 
2008, the examiner failed to provide the opinions requested 
by the Board.  In this regard, the Board observes that the 
May 2008 VA examination report notes the veteran subjectively 
asserts that he suffers from headaches weekly, most of which 
are prostrating attacks.  While the examiner states that 
"objective findings are not consistent with [subjective] 
reports," she fails to provide an objective opinion as to 
the severity and frequency of the veteran's cervical 
headaches. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
neurological examination to determine 
the degree of impairment due to 
cervical headaches.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All necessary tests 
should be performed.  The examiner 
should provide an objective opinion as 
to whether the appellant's cervical 
headaches are prostrating in nature 
and, if so, whether the prostrating 
attacks have occurred on average once 
in two months over the last several 
months, occurred an average of once a 
month over the last several months, or 
occur very frequently with completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  A complete rationale 
should accompany all opinions provided.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




